WHRELER, District Judge.
Paragraph 281 of the act of 1897 provides for a duty on chocolate valued at not over 15 cents a pound of 2f cents a pound; valued above 15 and not above 24 cents a pound,.of 2J cents a pound and 10 per cent, ad valorem; valued above 24 and not 35 cents a pound, 5 cents a pound and 10 per cent, ad valorem; and valued above 35 cents a pound, 50 per cent, ad valorem. And, further, that “the weight and value of all coverings, other than pláin wooden, shall be included in the dutiable weight and value of the foregoing merchandise.” ' The dutiable value per pound of this importation has been arrived at by adding the value of she tin boxes to that of the chocolate, and dividing the sum by the number of pounds of the chocolate alone, against a protest that the division should be by the number of pounds of both the chocolate and the tin' coverings. The method adopted included the value and excluded the weight of the coverings from the computation. This brought the dutiable value above 24 cents per pound, and, with the weight of the coverings included, it would have been below, and the, duty cents per pound less. The requirement is express that the weight, as well as the value, of the coverings “shall be included,” and it was not. Decision reversed.